Notice of Allowance
This Notice of Allowance is identical to that of 04/13/2022, except for the IDS filed on 04/27/2022 which has been considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/23/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Auito on 03/31/2022.

The application has been amended as follows: 

Please amend the claims as follows:

In claim 1, line 11, replace “suction of a refrigerant” by -- suction of the refrigerant --
In claim 8, line 11, replace “suction of a refrigerant” by -- suction of the refrigerant --
In claim 15, line 11, replace “suction of a refrigerant” by -- suction of the refrigerant --

Reasons for Allowance
Claims 1, 8, and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify the teachings of Shimizu in combination with Baetens, Cheney, and Rao to arrive at the combination set forth in each of the independent claims above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763